IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,805-01


                              IN RE RICKY LYNN JONES, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 04-03-01819 IN THE 410TH DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he wrote to the Montgomery County District Clerk

requesting an estimate of costs for copies of his trial transcripts, but has received no estimate for the

cost of his records. In re Bonilla, 424 S.W.3d 528 (Tex. Crim. App. 2014).

        In these circumstances, additional facts are needed. Respondent, the District Clerk of

Montgomery County, is ordered to file a response stating whether she received a request from the

Relator for a statement of costs for his trial records. If the District Clerk received such a request, she

shall state the nature of her response and, if available, provide a copy of the response. If the District
                                                                                                    2

Clerk received such a request and did not respond, she shall provide her rationale for not responding.

This application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: June 12, 2019

Do not publish